Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2019 and 01/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following elements as described in the specification.  
According to paragraphs 110 and 121 the first cavity 33 should be seen on Figure 5.
Gripping unit 42 which is part of container element supplier 41 and comprises four gripping members 44a, 44b, 44c, 44d that seem to be relevant to the invention are mentioned in the spec but not shown on any drawing.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11, 14, 15, 17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim .See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
The Claim reads “said first cavity having a first open area, characterized in that said transfer plate further comprises a cover portion being at least as large as, or substantially as large as, said first open area”. This is confusing; several “open areas” can be defined in the volume of the first cavity; also, the cover portion is unclear and the fact that it is “as large as, or substantially as large as, said first open area” does not explain if the cover area is as large as one of the possible multiple open areas or as large as the sum of all them. 
Figure 6 seems adequate to be used to provide some clarity to the claim.

Regarding Claims 3 to 6, 10, 11 and 18.
A broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting preferably”. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding Claim 11:
The Claim reads: “The attachment unit according to claim, when comprising the transfer plate according to claim 6”. The Claim is confusing, the limitation “the transfer plate according to claim 6” does not have antecedent basis in the claim and also seems to be improper form because a multiple dependent claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orange (US 2001/0052483).
Regarding Claim 1:
Orange discloses a transfer plate for a container element, said transfer plate extending in a first direction and a second direction being perpendicular to each other (Figure 2, slider 5), said transfer plate comprising a cavity portion comprising at least one through-going first cavity adapted to receive and hold said container element (Figure 5a, carrier cell 7 hold covers 2A), said first cavity having a first open area (carrier cell 7 have an area projected in the surface of slider 5), characterized in that said transfer plate further comprises a cover portion being at least as large as, or substantially as large as, said first open area (Figure 2, the distance from the edge of 7 to the end of slider 5 is surely much longer than the 

Regarding Claim 2:
Orange discloses that said cover portion is arranged adjacent to said cavity portion as seen in said second direction (Figure 2).

Regarding Claim 3:
Orange discloses that said cover portion has a minimum extension in said second direction which is at least 1.0 times a maximum extension in said second direction of said first open area, preferably at least 1.2 times, more preferably at least 1.4 times (Figure 2, the extension from the edge of 7 to the end of 5 is much larger than the diameter of 9 that is about the same size as 7 and has to be to operate properly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Orange (US 2001/0052483) in view of Hagelqvist (US 2014/0215973).
Regarding Claim 4 and 5:
As discussed above, Orange discloses the claimed invention as recited.
Orange does not disclose 
Hagelqvist teaches a similar transfer plate that includes a flange around the cavity to hold the lid to provide the lid with a folded edge when the lid is pressed through the lid cavity (paragraph 74, flange not mentioned, such flange can be considered that produces an indentation that grips the container element). 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Orange the teachings of Hagelqvist and include a flange in the first cavity if it is desired to provide the lid with a folded edge when the lid is pressed through the first cavity.

Regarding Claim 6:
As discussed above, Orange discloses the claimed invention as recited.
Orange does not disclose that the transfer plate comprises a plurality of cavity portions, each cavity portion comprising a respective first cavity and arranged together with a corresponding cover portion, preferably said cavity portions being arranged in a row as seen in said first direction. 
Hagelqvist teaches a similar transfer plate that includes a plurality of cavity portions each cavity portion comprising a respective first cavity said cavity portions being arranged in a row in said first direction so a plurality of containers can be closed at the same time. 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Orange the teachings of Hagelqvist and make the transfer plate to comprise a plurality of cavity portions as described to use it to provide lids for several containers at the same time.  

Allowable Subject Matter
Claims 7 to 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed attachment unit for attaching a container element to a container body, said attachment unit comprising: a retaining device, adapted to retain said container body while said container element is being attached to said container body, an applicator for positioning said container element in said container body, the retaining device comprises at least one through-going second cavity with a second open area corresponding to that of the first open area, and the second cavity is adapted to receive a portion of the container body, the applicator is aligned with the second cavity,
a transfer plate according to claim 1, the transfer plate is displaceable between a first position, in which the transfer plate is adapted to receive the container element in the first cavity, and a second position in which the first cavity is aligned with the second cavity of the retaining device, the transfer plate in the second position being located between said applicator and said second cavity of said retaining device, such that the container element is displaceable by means of said applicator from said first cavity in said transfer plate into said container body by moving through the first cavity and at least partly through said second cavity of the retaining device, the transfer plate in the first position being located, such that the cover portion covers or substantially covers said second open area.
	Several references on the record describe attachments unit for attaching a container element to a container body, In particular the reference Hagelqvist (US 2014/0215973) discloses one including similar  retaining device, applicator, and a transfer plate displaceable between a first position, in which the transfer plate is adapted to receive the container element in the first cavity, and a second position in which the first cavity is aligned with the second cavity of the retaining device, the transfer plate in the second position being located between said applicator and said second cavity of said retaining device, such that the container element is displaceable by means of said applicator from said first cavity in said transfer plate into said container body by moving through the first cavity and at least partly through said second cavity of the retaining device; but Hagelqvist does not disclose the transfer plate of Claim 1, that is disclosed by Orange (US 2001/0052483) as discussed in the office action or by Naggert (US 3894379); but again, even though Orange and Naggert disclose a transfer plate with a “cover portion”, the cover portion does not cover the second open area when the transfer plate in the first position and 

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                        

/ROBERT F LONG/Primary Examiner, Art Unit 3731